Citation Nr: 1623320	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-25 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an earlier effective date for the payment of a clothing allowance.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The appellant was a member of the U.S. Marine Corps Reserves with an initial six-month period of active duty for training (ADT) from March to September 1966, and additional periods of inactive duty training (IDT) and ADT in 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  The Veteran filed an application for clothing allowance within 1 year of the anniversary date for which entitlement is initially established.

2.  The Veteran's service-connected right hip injury post right hip arthroplasty and subsequent revision, right knee injury status post right total knee replacement, and incomplete peroneal palsy of the right leg required the use of a foot orthotic and brace.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for the payment of a clothing allowance are met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from the Veteran's disagreement with the effective date assigned for a grant of entitlement to a clothing allowance.  Courts have held that once the benefit claimed is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran and his Representative have not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

II. Analysis

Initially, the Board notes that the provisions governing the assignment of the effective date are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  In this case, the law governing the effective date of an annual clothing allowance can be found under 38 C.F.R. § 3.810, the regulations governing entitlement to a clothing allowance.  

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

The regulations provide that, except as provided 38 C.F.R. § 3.810(c) (2), the application for clothing allowance must be filed within 1 year of the anniversary date (1 August) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, then the application for clothing allowance may be filed within 1 year from the date of notification to the veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

The Veteran asserts that the effective date assigned for a grant of entitlement to a clothing allowance should be March 16, 1995.  Specifically, he contends that the earliest he could have filed a clothing allowance claim is after the March 2008 rating decision granting service connection for a right hip injury post right hip arthroplasty and subsequent revision, right knee injury status post right total knee replacement, and incomplete peroneal palsy of the right leg, with effective dates of March 16, 1995.  The Veteran states that because he filed his application in April 2008, it was within 1 year of the anniversary date for which entitlement was initially established and he should be awarded an effective date of March 16, 1995. 

A review of the evidence of record reveals that the Veteran first filed an application for an annual clothing allowance in April 2008.  Entitlement to a clothing allowance was granted in September 2008 as static, meaning the Veteran would not have to re-apply on a yearly basis.  In November 2008, the Veteran filed a Notice of Disagreement and stated he should have been awarded a clothing allowance for each year between 1995 to the present.  In March 2011, the RO reviewed the Veteran's claim and determined that since the Veteran never filed a claim for clothing allowance prior to April 2008, he was not entitled to back payment.  

A private doctor letter, dated January 1992, reflects the Veteran has been seen since 1983 for residuals of internal derangement of the right knee which had progressed to traumatic arthritis with persistent peroneal palsy of the right leg which required a foot drop orthotic into the Veteran's shoe.  A private doctor note, dated March 1995, noted the Veteran still had discomfort around the ankle and could not wear his brace.  An April 1997 physical reflected the Veteran wore an ankle/foot orthosis due to his right knee and right hip.  A private evaluation conducted in January and February 2006, reflects the Veteran was wearing a right ankle foot orthosis.  

Entitlement to an earlier effective date for the payment of a clothing allowance, is warranted.  Review of the Veteran's medical records reflects the use of different appliances or devices which warrant a clothing allowance.  The Veteran's application for a clothing allowance was submitted within one month of the anniversary date for which entitlement was initially established.  The regulation under 38 C.F.R. § 3.810(c) (2), notes that the application must be filed within 1 year of the anniversary date for which entitlement is initially established.  It also notes that if an application is not filed within the first year, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The implication of the statute is that clothing allowance claims submitted during the one year period go back to the effective date of the award for which entitlement was granted.  Applications submitted after the one year anniversary are deemed to only go forward in time from the anniversary date.  The Veteran could not file an application for clothing allowance prior to March 2008, because he had not yet been awarded service connection for disabilities which warranted entitlement to a clothing allowance.  Considering the application of the regulation in the light most favorable to the Veteran and affording the Veteran the benefit of the doubt, entitlement to an earlier effective date for the payment of a clothing allowance, is granted.







ORDER

Entitlement to an earlier effective date for the payment of a clothing allowance, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


